In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Eerier, J.), dated June 22, 2001, which granted the motion of the defendant Effie Reilly for restitution in the principal sum of $125,000.
Ordered that order is affirmed, with costs.
In light of our determination in Quaker Oats Co. v Reilly (274 AD2d 565), the Supreme Court properly directed that the plaintiff pay restitution to the defendant Effie Reilly in the principal sum of $125,000.
The plaintiffs remaining contentions are without merit. O’Brien, J.P., Krausman, Townes and Cozier, JJ., concur.